Citation Nr: 9922527	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for myofascial pain 
syndrome of the mid thorax through the lower back region, 
status post lumbar laminectomy at L4-5, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1990 to April 1993.

Later in April 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, granted the 
veteran's claim for service connection for myofascial pain 
syndrome of the mid thorax through the lower back region and 
assigned a 10 percent rating.  He subsequently moved to the 
state of North Carolina and, in July 1996, he filed a claim 
at the RO in Winston-Salem for a higher (i.e., increased) 
rating for his service-connected disability.  In September 
1996, the RO increased his rating from 10 to 20 percent.  He 
underwent surgery for his low back (a laminectomy at L4-5) in 
October 1996 and, in February 1997, the RO assigned a 
temporary 100 percent rating, pursuant to 38 C.F.R. § 4.30, 
to cover his period of convalescence; upon termination of the 
temporary 100 percent rating, the 20 percent rating resumed.  
He appealed to the Board of Veterans' Appeals (Board) for a 
rating higher than 20 percent.


FINDINGS OF FACT

1.  The veteran has pronounced Intervertebral Disc Syndrome 
manifested by chronic pain and painful motion, severe 
limitation of motion, and radiculopathy (radiating pain, 
numbness, weakness, etc.) affecting his lower extremities.

2.  The schedular criteria are adequate to evaluate the 
severity of his disability.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for the 
disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "plausible" and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim, as here, that a 
service-connected disability has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing the facts pertinent to his claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
limited or excess movement, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where, as here, entitlement to compensation 
already has been established, and the appropriateness of the 
present rating is at issue, his current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran currently has a 20 percent rating for the 
postoperative residuals of his service-connected disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
code, which concerns Intervertebral Disc Syndrome (IDS), a 20 
percent rating is warranted when the IDS is moderate and 
manifested by recurring attacks.  A 40 percent rating 
requires severe IDS, also manifested by recurring attacks, 
with intermittent relief.  A 60 percent rating requires 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy-such as characteristic pain and 
demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc-with little intermittent relief.  Id.  This is the 
maximum rating that may be assigned under this code.

Records show the veteran received treatment in a VA 
outpatient clinic on several occasions during 1996 for 
complaints of persistently increasing pain and muscle spasms 
in his low back.  He also said the pain radiated into his 
lower extremities, especially his right leg and foot, and 
that he experienced numbness and weakness as well.  He 
indicated that his symptoms adversely affected his job 
performance, which sometimes required that he lift objects 
weighing as much as 150 pounds.  On objective clinical 
evaluation, his doctors confirmed that he had sciatic 
neuropathy in his lower extremities, and magnetic resonance 
imaging (MRI) studies and X-rays of his low back confirmed 
that he had spinal stenosis at L4-5, which was predominantly 
from retrolisthesis, but somewhat due to a small disc bulge.  
Diagnoses included chronic low back pain (LBP)/myofascial 
pain syndrome caused by the spinal stenosis at L4-5.

In October 1996, after conservative treatment (a corset, 
physical therapy) failed, the veteran underwent surgery for 
his low back that involved a lumbar laminectomy at L4-5.  He 
had an uneventful postoperative course.

When seen in the VA outpatient clinic in November 1996 for 
follow-up treatment, doctors noted the veteran's surgical 
scar was well healed and asymptomatic.  He said he was doing 
better, but that he still experienced limitation of motion 
when he maneuvered in certain directions.  During ensuing 
months, he experienced a recurrence of his symptoms 
(increasing low back pain and muscle spasms, etc.), so he 
returned to the VA outpatient clinic at various times during 
1997 for further treatment and evaluation.  He also 
complained of a recurrence of the pain, numbness, and 
weakness in his right knee, but his doctors indicated during 
a February 1997 consultation that these symptoms did not 
follow a traditional radicular distribution relative to his 
low back.  That continued to be the case when examined in 
August 1997, as the evaluating physician was unable to detect 
any significant findings indicative of sciatic neuropathy 
involving the right knee/leg.  The clinical findings were 
similarly unremarkable when the veteran again was examined in 
the VA outpatient clinic a few months later, in November 
1997, although chronic low back pain with spinal stenosis was 
diagnosed.

In August 1998, however, the veteran underwent a VA 
compensation examination, and the evaluating physician 
indicated in his diagnostic assessment that, despite the low 
back surgery (laminectomy), the veteran still had residual 
symptomatology to a "substantially disabling degree," 
including radiculopathy (sciatic neuropathy) affecting his 
lower extremities.  The examiner based his assessment on the 
results of his objective clinical evaluation, which showed 
the veteran continued to have limitation of motion in his low 
back, both on backward extension, which was only 
to 10 degrees, and on forward flexion, which was only to 45 
degrees.  Range of motion in the other directions was less 
than normal as well; lateral flexion to the right and 
left sides was to 30 degrees, and lateral rotation to the 
right and left sides was to 20 degrees.  Other relevant 
clinical findings of note included the results of a straight 
leg raising maneuver, which was positive at 45 degrees, and 
observations of substantial pain in the right side of the 
back (radiating into the right leg) during heel and toe 
walking.  The examiner also observed that the veteran favored 
this extremity in an effort to alleviate his pain, which, in 
turn, caused a scoliosis of his thoracic spine and upper 
lumbar region.  The examiner indicated the surgical scar, 
which is 3 inches long, is well healed and asymptomatic.  The 
remainder of his clinical findings pertained to the cervical 
segment of the veteran's spine.

Based on the results of the VA compensation examination and 
the other medical evidence of record, the Board finds that 
the veteran is entitled to a 60 percent rating, but no 
higher, for his service-connected IDS.  Although he 
experienced a temporary decrease in his symptomatology (pain, 
muscle spasms, numbness, weakness, etc.) after undergoing 
surgery in October 1996, it is clear that the majority, if 
not all, of his symptoms have returned during the years 
since.  During the August 1998 VA compensation examination, 
he had significant limitation of motion (LOM) in the lumbar 
segment of his spine in all directions tested-forward 
flexion, lateral flexion, lateral rotation, etc.  However, 
the worst was backward extension, which was "severe" since 
it was only to 10 degrees and normal extension is to about 35 
degrees; that corresponds to less than 1/3 of normal, and 
Code 5292, which governs the rating of limitation of motion 
in the lumbar segment of the spine, provides for at least a 
40 percent rating under these circumstances.  But since a 
40 percent rating is the maximum rating that may be assigned 
under Code 5292, the veteran must meet the criteria of 
another code to obtain a rating higher than 40 percent.  The 
Board finds that he does.

The VA physician who examined the veteran in August 1998 also 
indicated that he continues to have radiculopathy (sciatic 
neuropathy), despite the surgery, and the report of that 
evaluation further suggest that his IDS is "pronounced," 
which, according to Code 5293, is compatible with a 60 
percent rating.  There was objective clinical evidence of 
characteristic pain and painful motion, both in the low back 
and the right leg, particularly during heel and toe walking, 
but there also was evidence of recurring muscle spasms and 
other neurological findings (e.g., a positive straight leg 
raising test, numbness, weakness, etc.) appropriate to the 
site of the diseased disc (here, L4-5).  Moreover, in 
describing the extent of the veteran's functional impairment 
caused by his residual symptomatology, the examiner said that 
it is "substantially disabling," which the Board finds to 
be substantively equivalent to saying the IDS is 
"pronounced."  For the most part, the results of the VA 
compensation examination are consistent with the findings 
that were noted during 1996 and 1997 in the outpatient 
clinic.

There are no grounds to assign a rating higher than 60 
percent for the IDS, either on a schedular or extra-schedular 
basis, bearing in mind that a 60 percent rating is the 
maximum rating that may be assigned under Code 5293.  The 
veteran does not have complete bony fixation (i.e., 
ankylosis) of his lumbar spine, although, admittedly, his 
range of motion is severely restricted, so the provisions of 
Code 5286 do not apply.  Also, since Code 5021 (for 
myositis), which he formerly was rated under, stipulates that 
it will be rated under Code 5003 (as degenerative arthritis) 
on the basis of limitation of motion, there are no 
grounds for assigning a rating higher than 60 percent because 
the extent of his limitation of motion already has been ruled 
out (per Code 5292) as a basis for increasing his rating 
beyond the lower 40 percent level.  He also cannot receive a 
rating higher than 60 percent under Code 5295 (for 
lumbosacral strain), which is another code that he previously 
was rated under, because the maximum rating under that code 
is 40 percent.

Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's disability since there has been no 
showing that it has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  The Board is mindful of the fact that he has 
reported experiencing a considerable measure of occupational 
impairment at his most recent job, and it appears that he was 
unable to return to that position (at an assembly plant) 
after his surgery in October 1996 because the position 
sometimes involved heavy lifting (objects weighing up to 150 
pounds).  However, he indicated during his August 1998 VA 
compensation examination that his employer was able to locate 
an alternative position for him within the same company, 
albeit one that was less labor intensive (more sedentary).  
Although that job was not permanent, there is no indication 
that it was terminated because he could not perform the 
requirements of that position (or a similar one) due to his 
disability.  Also, he indicated during the VA compensation 
examination that he was attending school (taking computer 
courses) in a VA vocational rehabilitation program, which 
suggest that he is capable of working, but just not at 
positions that are physically labor intensive.  Lastly, there 
has been no indication that the service-connected disability 
has necessitated frequent periods of hospitalization 
(the veteran has only been hospitalized once since service), 
or that the disability otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating, to 60 percent, is granted for the 
myofascial pain syndrome of the mid thorax through the lower 
back region, status post lumbar laminectomy at L4-5, subject 
to the laws and regulations governing the payment of VA 
monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

